Relator, Redintoe Thompson, through his petition for a writ of mandamus, seeks an order from this court requiring the respondent, Judge Janet R. Burnside, to vacate the plea of guilty and the sentence of incarceration as entered in the underlying case of State v. Thompson, Cuyahoga Common Pleas Case No. CR-254478. The respondent has filed a motion to dismiss.
In order for this court to issue a writ of mandamus, the relator must demonstrate that: 1) the relator possesses a clear legal right to the relief requested; 2) the respondent possesses a clear legal duty to perform the requested act; and 3) the relator possesses no plain an adequate remedy at law. State exrel. Carter v. Wilkinson(1994), 70 Ohio St.3d 65. In the casesub judice, the realtor has failed to establish the existence of any clear legal right that requires the respondent to vacate the plea of guilty and the sentence of incarceration as entered in Case No. CR-254478. In addition, the relator has failed to establish that the respondent possesses a duty to vacate the plea of judgment and sentence of incarceration as entered in CR-254478. Finally, the relator has failed to establish that he does not possess a plain and adequate remedy at law. State ex rel.Bardo v. Lyndhurst(1988), 37 Ohio St.3d 106; State ex rel.Westchester Estates, Inc. v. Bacon(1980), 37 Ohio St.2d 42.
Accordingly, we grant the respondent's motion to dismiss. Costs to relator.
Writ dismissed.
ANN DYKE. J., CONCURS
                             ___________________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE